Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.

Claim Status
This action is a response to papers filed on 01/13/2021.  Claims 1-2, 7-8, 12-14, and 23-26 have been amended.  No claim has been newly cancelled or added since last office action mailed 10/13/21.  Claims 19-21, and 23-26 have been withdrawn. Accordingly, claims 1-2, 4-8, 12-14, and 16 are under consideration on the merit.

Information Disclosure Statement
The Information Disclosure Statements filed 01/13/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  The foreign language references, are only considered to the extent where an English translation available or examiner understands that language.  A signed copy of form 1449 is enclosed herewith. 
Claim Rejections - 35 USC § 112 - New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 12-14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claim has been amended to recite the limitations for: “the plurality of droplets comprises two or more fluidic components” in line 4. The instant specification is devoid of such description regarding he plurality of droplets comprises two or more fluidic components. The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed. 
By definition, fluidic means of, relating to, or being a device (such as an amplifier or control) that depends for operation on the pressures and flows of a fluid in precisely shaped channels.  

 Based on the disclosure, the claimed subject matter is of emulsion.  Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of an emulsion comprising a fluidic components, as claimed.
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".
This is a new matter rejection.

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
s 1-2, 4-8, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 1 has been amended to recite at least a portion of the plurality of droplets comprises two or more “fluidic components” in lines 4, 6, and 8, respectively.  
The accepted meaning is typically precision machined plastic parts and components that form part of the fluidic pathway such as probes, wash stations and fluidic reservoirs.  The term is indefinite because the specification does not clearly redefine it.
 Please note that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claims 2, 4-8, 12-14, and 16 are ultimately depend on claim 1, thus included in the rejection.
Applicant is encouraged to amend claims to replace the term “fluidic components" with the more generic term fluid or liquid components should supports found the specification as filed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 6-8, 13, and 16 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Stepien et al (“Stepien”, US 20120319043 A1, published December 20, 2012) and Gladysz et al. (“Gladysz", Non-patent literature; Top Curr. Chem, vol. 308, pp. 1-24; published online: 5 October 2011). 
Applicant claims an emulsion, comprising: an outer phase; and a plurality of droplets dispersed within the outer phase of the emulsion, wherein at least a portion of the plurality of droplets comprises two or more fluidic components, wherein the two or more components are miscible at a first temperature such that the two or more fluidic components form a single phase within the plurality of droplets, and wherein the two or more components are immiscible at a second temperature such that the two or more fluidic components form a first phase and a second phase within the plurality of droplets
In addition, claim 1 uses an open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited steps or components.
In the interest of compact prosecution, the term “two or more fluidic components” is interpreted as two or more components. 
Stepien is directed to liquid-crystal emulsion for the use in a thermo-optical matrix to an early diagnosis of mammary gland neoplasmic lesions. Stepien teaches that the emulsion comprises of: a) a continuous phase (aqueous phase) containing water, ethyl alcohol, acetone, polyvinyl alcohol, dispersing agent and boric acid, b) a disperse phase (oil phase) containing the mixture of the thermotropic liquid crystals (claim 1 of Stepien, read on the limitations of the outer phase and plurality of droplets in the instant claim 1, the species of one of the two or more components in the instant claim 13, and the limitations of the outer phase in claim 16).  temperature of the transfer from the mesophase to the isotropic phase, to the aqueous phase containing polyvinyl alcohol, water, ethyl alcohol, acetone, emulsifying agent and boric acid, at the temperature conveniently lower by 5 to 10oC from the temperature of the oil phase. In order to obtain the droplets of the liquid-crystal aggregates with demanded size, pre-emulsion mass conveniently is mixed for 1 to 15 minutes ([0010], read on the limitations of the instant claim 6).  
Stepien does not expressly teach the “consolute” temperature as claimed.  This deficiency is cured by Gladysz. 
Gladysz teaches that, with binary solvent systems, it is customary to specify a “consolute” or “upper critical solution” temperature, above which phase separation cannot occur, whatever the composition (interpreted as immiscible).  Gladysz also teaches that miscibilities can be strongly affected by solutes or dissolved species. It is well known that homogeneous mixtures of aqueous and certain organic solvents can often be induced to phase separate or “salt out” by adding a suitable material, and fluorous biphase systems can behave similarly (see section 3.4 Miscibilities of Fluorous Solvents).  
As to the specific temperature relevant to a “consolute” in claims 7-8, the principles of law on workable ranges of concentration and temperature are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977). In this case, Kim and Gladysz teach the temperature is a “result-effective variable.  prima facie obvious, especially absent evidence to the contrary.  For the same reason, the invention, when considered as a whole, is prima facie obvious over Kim and Gladysz.
Claims 4-5, 12, and 14 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Stepien et al (“Stepien”, US 20120319043 A1, published December 20, 2012) and Gladysz et al. (“Gladysz", Non-patent literature; Top Curr. Chem, vol. 308, pp. 1-24; published online: 5 October 2011) in view of Kim et al (“Kim”, WO 2009061372 A1, published May 14, 2009, of record). 
The teachings of Stepien and Gladysz have been discussed as applied to claims 1-2, 6-8, 13, and 16.  While teaching liquid crystals, Stepien does not expressly teach a polymer as claimed. This deficiency is cured by Kim
Kim is directed to systems and methods of making and using such multi-phase entities multi-phase entities (abstract).  Kim teaches that the method comprises providing a fluid containing an emulsion defined by a continuous (interpreted as an outer phase) and a discontinuous phase defined by a plurality of fluid droplets (interpreted as miscible), and solidifying (interpreted as immiscible) at least a portion of the discontinuous phase without solidifying the continuous phase (page 3, lines 11-14, read on the limitations of the instant claim1).  Kim also teaches that, in the illustrative process (i.e. example 2), an aqueous phase containing poly(N-isopropyl acrylamide) (PNIPAM), poly acrylic acid (PAA), acrylamide, a cross-linking agent, and a photoinitiator, was surrounded by (interpreted as encapsulated) a continuous silicon oil phase (page 20, lines 24-27, read on the limitation of the instant claims 4-5; the limitations of polymer in the instant claim 14).  Kim further teaches that an emulsion may be formed at an elevated temperature (e.g., above room temperature, about 25oC), then cooled to room temperature or to a temperature below room temperature (page 9, lines 21-22, read on the first temperature is greater than the second temperature in the instant claim 6), in another embodiment, the aggregation process is accelerated by heating from 20oC to 65oC (page 21, line 1).  Kim illustrates the creation of Janus particles (Example 4 on page 22, read on the limitations of the instant claim 12) and the surfactant-containing silicon oil flowed from one end of the square capillary and focused the monomer-containing aqueous phase flowing from the opposite end into the orifice of the collection tube. The aqueous phase broke into monodisperse droplets upon entering the collection tube to form an emulsion of monodisperse droplets as shown in FIG. 13 A.  Kim indicates that the polyacrylamide was hydrophilic at all temperatures. The cross-linked PNIPAM, on the other hand, was hydrophilic at low temperatures (i.e. less than about 32oC) and hydrophobic at high temperatures (e.g. greater than about 32oC). Consequently, at temperatures above about 32oC, the multi-phase article was amphiphilic, at temperatures below about 32oC, the entire article was hydrophilic (pegs 20, lines 15-21).      
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose ta polymer as taught by Kim as the particular component to be incorporated into the composition of Stepien because all of the particular options identified by Kim are predictable solutions to the problem of Janus particles, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E). 

Response to Arguments

Applicant argues that Kim does not teach or make obvious two or more fluidic components which, at various temperatures, may be miscible or immiscible. Shrinking of the microgels also does not teach nor suggest that any of the components within the droplets become immiscible.
In response, applicant should be reminded that the term “two or more fluidic components’ is simply interpreted as two or more components; and the term “miscible or immiscible” are given the conventional meanings.   Thus, it is proper to interpret the droplets of the liquid-crystal aggregates of Stepien as immiscible and the multi-phase entities of Kim as immiscible phases.  

Conclusion
No claim is allowed.

Relevant Prior Art  
Axenov et al (non-patent literature, Materials 2011, vol. 4, pp. 206-259) is provided, but not cited, to show the state of art at the time when the invention was filed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617